Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 8 and 13
b.	Pending: 1, 3-13, 15-22
Claims 1, 3-4, 13, 15-17 and 21 have been amended and claims 2 and 14 have been cancelled. claims 8-12 have been withdrawn without traverse.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 13, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of various embodiments.


Regarding independent claim 1, Kang discloses a memory (Figs. 1-13 and Fig. 3 shows memory array 480) comprising: 
multiple rows each coupled to multiple memory cells (Fig. 13 shows rows of array where each row is connected to multiple cells); 
a target row classification circuit (Fig. 3 shows blocks 100 and 460 that constitutes target row classification circuit) configured to classify as a target row, a row among the multiple rows that is susceptible to data loss as a result of activity of an adjacent row (Fig. 1 along with [0030] describes hammer refresh operation to activate a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently. That means determination of rows which are prone to data loss is inherently present); and 
a target row signal generation circuit (Figs. 4-6 shows detail circuit diagram to generate signals REN1 and REN2) configured to start activating a target row active signal for activating the target row in response to a precharge command and activating a target row precharge signal for precharging the target row (Figs. 1, 10 and [0029]-[0030] describes generating two commands: 1) active command “ACT” to access memory and 2) precharge command “PRE” for hammer refresh of adjacent rows of memory. Fig. 3 shows refresh controller 100. Figs. 4-5 and [0061] describes details of the refresh controller. There is an internal precharge signal IPRE representing the reception timing of the precharge command PRE. FIG. 8 shows the flag signal generator 144 may determine an activation timing of the hammer flag signal HFLG in response to the comparison signal COM and determine a deactivation timing of the hammer flag signal HFLG in response to the internal precharge signal IPRE. That means target row refresh operation is performed in response to the precharge command IPRE),
wherein the target row signal generation circuit (Figs. 4-6 shows detail circuit diagram to generate signals REN1 and REN2) comprises:
a counter configured to count a number of active commands (Figs. 11-12 and [0111] describes that storage units SU1˜SUk may include address registers AREG1˜AREGk storing the row addresses that are accessed and count registers CREG1˜CREGk storing access count values corresponding to the row addresses. The count registers may be part of a counter) applied; and 

    PNG
    media_image1.png
    648
    796
    media_image1.png
    Greyscale

a signal generator  (Fig. 9 shows signal generator including a row decoder RDEC 465a, a latch circuit LAT 466a, a multiplexer MUX and a decoder control block 463a) configured to sequentially activate the target row active signal after a first delay time from a time at which the precharge command is applied, and activate the target row precharge signal after a second delay time from a time at which the target row active signal is applied (Fig. 8 is labelled and reproduced above to mark 1st and 2nd delay time. [0089] describes mechanism for sequentially decoding and enabling a wordline), when a count result of the counter is greater than or equal to a threshold ([0111] describes when the count value stored in one of the count registers CREG1˜CREGk exceeds a certain threshold value),
wherein the first delay time is greater than or equal to a time for a precharge operation based on the precharge signal to be performed and the second delay time is greater than or equal to a time for a target row active operation based on the target row active signal to be performed (Fig. 8 as reproduced above depicts the prescribed scenario).

Regarding claim 4, Kang discloses all the elements of claim 1 as above and through Kang further the target row signal generation circuit comprises a signal generator is configured to sequentially activate the target row active signal and the target row precharge signal when a flag signal is activated when the precharge command is applied (Fig. 9 along with [0066] and [0069] describes generating two signals REN1 and REN2 based on flag signal HFLG).

Regarding claim 6, Kang discloses all the elements of claim 1 as above and through Kang further the target row is activated when the target row active signal is activated, and the target row is precharged when the target row precharge signal is activated ([0081] describes that after the row active time tRAS from time point t1, the memory device 400 receives a precharge command PRE from the memory controller 200, and the access operation and the hammer refresh operation for the enabled rows AA1 and RA1 end).

Regarding claim 7, Kang discloses all the elements of claim 1 as above and through Kang further the activity of the adjacent row is that the adjacent row has been excessively activated ([0030] describes that access operation may include activating a row or a wordline of the memory device corresponding to a row address signal for a read operation or a write operation. The hammer refresh operation may include activating a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently).

Regarding independent claim 13, Kang discloses a memory system (Figs. 1-13) comprising: 
a memory comprising multiple rows each coupled to multiple memory cells (Fig. 13 shows rows of array where each row is connected to multiple cells), a target row classification circuit (Fig. 3 shows blocks 100 and 460 that constitutes target row classification circuit) configured to classify as a target row, a row among the multiple rows that is susceptible to data loss as a result of activity of an adjacent row (Fig. 1 along with [0030] describes hammer refresh operation to activate a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently. That means determination of rows which are prone to data loss is inherently present), and a target row signal generation circuit (Figs. 4-6 shows detail circuit diagram to generate signals REN1 and REN2) configured to start activating a target row active signal for activating the target row  in response to a precharge command and activating a target row precharge signal for precharging the target row (Figs. 1, 10 and [0029]-[0030] describes generating two commands: 1) active command “ACT” to access memory and 2) precharge command “PRE” for hammer refresh of adjacent rows of memory. Fig. 3 shows refresh controller 100. Figs. 4-5 and [0061] describes details of the refresh controller. There is an internal precharge signal IPRE representing the reception timing of the precharge command PRE. FIG. 8 shows the flag signal generator 144 may determine an activation timing of the hammer flag signal HFLG in response to the comparison signal COM and determine a deactivation timing of the hammer flag signal HFLG in response to the internal precharge signal IPRE. That means target row refresh operation is performed in response to the precharge command IPRE); and 
a memory controller (Fig. 2 shows memory controller 200) including a counter configured to count a number of active commands applied by the memory controller (Figs. 11-12 and [0111] describes that storage units SU1˜SUk may include address registers AREG1˜AREGk storing the row addresses that are accessed and count registers CREG1˜CREGk storing access count values corresponding to the row addresses. The count registers may be part of a counter), 
wherein the memory controller is configured to applying the precharge command to the memory (Fig. 1 shows precharge command “PRE”),
wherein the target row signal generation circuit includes a signal generator configured to sequentially activate the target row active signal after a first delay time from a time at which the precharge command is applied, and activate the target row precharge signal after a second delay time from a time at which the target row active signal is applied (Fig. 8 is labelled and reproduced above to mark 1st and 2nd delay time. [0089] describes mechanism for sequentially decoding and enabling a wordline), when a count result of the counter is greater than or equal to a threshold ([0111] describes when the count value stored in one of the count registers CREG1˜CREGk exceeds a certain threshold value), and
wherein the first delay time is greater than or equal to a time for a precharge operation based on the precharge signal to be performed and the second delay time is greater than or equal to a time for a target row active operation based on the target row active signal to be performed (Fig. 8 as reproduced above depicts the prescribed scenario).

Regarding claim 16, Kang discloses all the elements of claim 13 as above and through Kang further the memory controller activates a flag signal when a result of the counting of the counter is greater than or equal to a threshold and transmits the activated flag signal to the memory, along with the application of the precharge command to the memory ([0111] describes the hammer address MXADD may be determined to be accessed intensively or frequently when the count value stored in one of the count registers CREG1.about.CREGk exceeds a certain threshold value).

Regarding claim 17, Kang discloses all the elements of claim 16 as above and through Kang further the target row signal generation circuit comprises a signal generator configured to sequentially activate the target row active signal and the target row precharge signal when a flag signal is activated when the precharge command is applied (Fig. 9 along with [0066] and [0069] describes generating two signals REN1 and REN2 based on flag signal HFLG).

Regarding claim 19, Kang discloses all the elements of claim 13 as above and through Kang further the target row is activated when the target row active signal is activated, and the target row is precharged when the target row precharge signal is activated ([0081] describes that after the row active time tRAS from time point t1, the memory device 400 receives a precharge command PRE from the memory controller 200, and the access operation and the hammer refresh operation for the enabled rows AA1 and RA1 end).

Regarding claim 20, Kang discloses all the elements of claim 13 as above and through Kang further the activity of the adjacent row is that the adjacent row has been excessively activated ([0030] describes that access operation may include activating a row or a wordline of the memory device corresponding to a row address signal for a read operation or a write operation. The hammer refresh operation may include activating a row or a wordline that is physically adjacent to a row that is accessed intensively or frequently).

Regarding claim 21, Kang discloses all the elements of claim 13 as above and through Kang further the memory controller applies a subsequent command to the memory after waiting for time taken for the memory to perform the precharge operation, an operation of activating the target row, and an operation of precharging the target row, after the precharge command is applied ([0083] describes a second row active time tRAS, the memory device 400 receives another active command ACT from the memory controller 200).

Regarding claim 22, Kang discloses all the elements of claim 16 as above and through Kang further the memory controller applies a subsequent command to the memory after waiting for a first time when the flag signal is activated and transmitted to the memory along with the precharge command, and applies a subsequent command to the memory after waiting for a second time shorter than the first time when the flag signal is deactivated and transmitted to the memory along with the precharge command (Fig. 8 along with [0061] and [0079]-[0095] describes activation and deactivation of the flag HFLG signal w.r.t. precharge command).


Claims 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of Choi (US 20040233756).

Regarding claim 3, Kang discloses all the elements of claim 1 as above but does not explicitly disclose the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated.
However Choi teaches the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated ([0058] describes the same concept of resetting counter after signals are sequentially activated).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Kang such that the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated in the same field of refreshing operation as taught by Choi ([0026]).

Regarding claim 15, Kang discloses all the elements of claim 13 as above but they do not explicitly disclose the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated.
However Choi teaches the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated ([0058] describes the same concept of resetting counter after signals are sequentially activated).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Choi to modified Kang such that the count result of the counter is reset after the target row active signal and the target row precharge signal are sequentially activated in the same field of refreshing operation as taught by Choi ([0026]).

Claims 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20170213586) in view of Terada et al. (US 20150006836).

Regarding claim 5, Kang discloses all the elements of claim 4 as above but does not disclose the flag signal is a specific bit signal of multi-bit signals in an address.
However Terada teaches the flag signal is a specific bit signal of multi-bit signals in an address (Fig. 18 and [0117] describes flag bit is provided within address).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Terada to modified Kang such that the flag signal is a specific bit signal of multi-bit signals in an address so that a storage area necessary for the flags can be reduced as taught by Terada ([0119]).

Regarding claim 18, Kang discloses all the elements of claim 17 as above but does not disclose the flag signal is a specific bit signal of multi-bit signals in an address.
However Terada teaches the flag signal is a specific bit signal of multi-bit signals in an address (Fig. 18 and [0117] describes flag bit is provided within address).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Terada to modified Kang such that the flag signal is a specific bit signal of multi-bit signals in an address so that a storage area necessary for the flags can be reduced as taught by Terada ([0119]).

Response to Arguments
Applicant's arguments filed on 6/20/2022 have been fully considered but they are not persuasive. Fig 8 of primary reference Kang et al. (US 20170213586) describes 1st delay time and 2nd delay time, which is reproduced below with arrow and labels for clarity.







    PNG
    media_image1.png
    648
    796
    media_image1.png
    Greyscale

Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/22/2022